NO. 07-03-0491-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                     MARCH 5, 2004

                          ______________________________


                        FELIPE RODRIQUEZ, JR., APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2003-403154; HONORABLE JIM BOB DARNELL, JUDGE

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Felipe Rodriquez, Jr., appellant, pleaded guilty to the offense of driving while

intoxicated, enhanced by three prior convictions for driving while intoxicated, and on August

14, 2003, the trial court sentenced him to eight years confinement in the Institutional

Division of the Texas Department of Criminal Justice. He filed a pro se notice of appeal

with this court on November 12, 2003.
       Our appellate jurisdiction over a criminal appeal is triggered through a timely notice

of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In the absence of

a notice of appeal timely filed in compliance with the requirements of Rule of Appellate

Procedure 26, a court of appeals does not obtain jurisdiction to address the merits of the

appeal in a criminal case, and can take no action other than to dismiss the appeal. Slaton

v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998). As applicable here, Rule of Appellate

Procedure 26.2(a) requires a notice of appeal in a criminal case be filed within 30 days

after the day sentence is imposed or suspended in open court, unless a timely motion for

new trial is filed.


       Here, the court imposed Rodriquez’s sentence on August 14, 2003. The record

before us does not indicate that he filed a motion for new trial. Consequently, his notice of

appeal was untimely. Appellant’s failure to file a timely notice of appeal prevents this court

from having jurisdiction over his appeal.


       The appeal is dismissed for want of jurisdiction.




                                                   James T. Campbell
                                                       Justice

Do not publish.




                                             -2-
-3-